336 F.2d 988
Clarence Coil ELROD and Addie Bud Williams, Appellants,v.UNITED STATES of America, Appellee.
No. 20731.
United States Court of Appeals Fifth Circuit.
Oct. 12, 1964Rehearing Denied Nov. 23, 1964.

Robert B. Thompson, Gainesville, Ga., for appellants.
Gary B. Blasingame, Asst. U.S. Atty., Macon, Ga., Floyd M. Buford, U.S. Atty., Macon, Ga., for appellee.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and WHITEHURST, District Judge.
PER CURIAM.


1
Appellants here challenge only the sufficiency of the evidence to justify submission of this liquor law violation case to the jury.  Although the proof is circumstantial, we conclude that it was sufficient to permit the jury to find both appellants guilty beyond a reasonable doubt.


2
The judgments are affirmed.